DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/24/2020 has been considered by the examiner. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-13, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers et al. US Pub 2013/0338839.
claim 1, Rogers discloses, 
An electronic device (Fig. 19-23, 1800) with a special-shaped display screen, comprising: 
a front shell provided with a through hole (Fig. 20a, element 1910 and 1920); 
a rear shell (Fig. 19b and 22a, element 2000) arranged to be opposite to the front shell, wherein an end of the rear shell is fixedly connected with an end of the front shell (as seen in figure 19a-b), so that accommodating space is formed between the rear shell and the front shell (a space to house everything in fig 20a but 1910) ; 
a bracket ( figure 21b, 1940) arranged in the accommodating space, wherein the bracket is located on the rear shell, and a middle portion of a surface of the bracket facing the rear shell recesses to form a groove (groove being the place where element 1944 is attached in the assembled form when 1950 and 1940 are secured, as seen in figure 21b,  element1930); 
a rectangular display screen (Fig 20a, 21a, 23, element 1960) located on a surface of the bracket facing the front shell (provided on the front of the bracket i.e. side where element 1957 is indicated), wherein the rectangular display screen comprises a display portion (display portion is indicated by the circle in figure 21a and figure 23 such that the circle part of 1980 is corresponding) and a non-display portion (Fig. 20a-21a, non-display portion being outer area that is not indicated by the circle on the display screen 1960, additionally the area corresponding to element 1990), the display portion is aligned with the through hole, a projection of the through hole on the display portion is located in the display portion(the projection of the hole aligned with the display portion as seen in figure 21a and 23), the non-display portion surrounds the display portion (Fig. 21a, 23), and the non-display portion is connected with the display portion (Figures 21a, 23); 

a transparent sheet (Fig 19-20, 23 element 1980/1990) fixed in the through hole, wherein the transparent sheet includes a light transmitting portion (area  of 1980 that corresponds to the circle of the display portion as clearly seen in figure 23) and a light shielding portion (light shield portion being the area outside of the circle that corresponds to the display portion (i.e. outside the circle of light transmitting portion; furthermore the area of 1980 is light shield portion), the light transmitting portion is aligned with the display portion (as described above, figure 20a, 23), and the light shielding portion is aligned with the non-display portion (as described above, figure 20a, 23); 
wherein, a shape of the display portion, a shape of a section of the through hole, and a shape of the transparent sheet are the same (as seen in figure 20a, 21a, 23 shape of display portion, section of the through hole and shape of transparent sheet all the same - circular).
Regarding claim 2, Rogers discloses,
The shape of the transparent sheet is any one of circle (element 1980-1990 circle, figure 19-20a), triangle, diamond and ellipse.
Regarding claim 3, Rogers discloses,
wherein, an inner wall (the lip of 1910, figure 20a and as shown in final product of fig 19) of the through hole extends inwards to form a bearing platform (bearing platform being the lip that secures the transparent sheet (1980/1990 to the edge and provides support on the back of the transparent sheet), the bearing platform is arranged on the non-display portion (Figure 
Regarding claim 6, Rogers discloses,
Wherein the electronic device further comprises a portable wireless router (Figure 11, paragraph 105 and wireless module 3624, fig 27& 36a, thereby the electronic device 1800 comprises a router to communicate).
Regarding claim 7, Rogers discloses,
Wherein, in the rectangular display screen, a state of the non-display portion is set to be a non-display state (as indicated in claim 1, figure 21a, 23, the circle portion of the display module 1960 is providing the display remaining is the non-display portion which is in non-display state) or displaying black. 
Regarding claim 8, Rogers discloses,
wherein, a protection layer (Fig 1 and 17 shows the darken area which his consider the protection layer formed  in the area corresponding to the light shielding portion and placed away from the display screen) is formed by printing using a screen printing manner on a surface of the light shielding portion away from the rectangular display screen.
Regarding claim 9, Rogers discloses,
An electronic device (Fig. 19-23, 1800) with a special-shaped display screen, comprising: 
a front shell provided with a through hole (Fig. 20a, element 1910 and 1920); 

a bracket ( figure 21b, 1940) arranged in the accommodating space, wherein the bracket is located on the rear shell;
a rectangular display screen (Fig 20a, 21a, 23, element 1960) located on a surface of the bracket facing the front shell (provided on the front of the bracket i.e. side where element 1957 is indicated), wherein the rectangular display screen comprises a display portion (display portion is indicated by the circle in figure 21a and figure 23 such that the circle part of 1980 is corresponding), the display portion is aligned with the through hole, a projection of the through hole on the display portion is located in the display portion( the projection of the hole aligned with the display portion as seen in figure 21a and 23); and
Transparent sheet (Fig 19-20, 23 element 1980/1990) fixed in the through hole. 
Regarding claim 10, 
Wherein a shape of a section of the through hole and a shape of the transparent sheet are the same (as seen in figure 20a, 21a, 23 shape of display portion, section of the through hole and shape of transparent sheet all the same - circular).
Regarding claim 11, Rogers discloses,
The shape of the transparent sheet is any one of circle (element 1980-1990 circle, figure 19-20a), triangle, diamond and ellipse.
Regarding claim 12, Rogers discloses,

the transparent sheet includes a light transmitting portion  (area  of 1980 that corresponds to the circle of the display portion as clearly seen in figure 23) and a light shielding portion (light shield portion being the area outside of the circle that corresponds to the display portion (i.e. outside the circle of light transmitting portion; furthermore the area of 1980 is light shield portion), the light transmitting portion is aligned with the display portion (as described above, figure 20a, 23), and the light shielding portion is aligned with the non-display portion  (as described above, figure 20a, 23).
Regarding claim 13, Rogers discloses,
wherein, an inner wall (the lip of 1910, figure 20a and as shown in final product of fig 19) of the through hole extends inwards to form a bearing platform (bearing platform being the lip that secures the transparent sheet (1980/1990 to the edge and provides support on the back of the transparent sheet), the bearing platform is arranged on the non-display portion (Figure 19 and 20a, such that non-display portion of the display module 1960), and the light shielding portion (Figure 20a, light shield portion being the outer edges of 1980 and/or 1990 as described in claim 1; furthermore both structure are (directly and/or indirectly) on the bearing platform) is fixed on the bearing platform.
Regarding claim 16, Rogers discloses,

Regarding claim 17, Rogers discloses,
Wherein, in the rectangular display screen, a state of the non-display portion is set to be a non-display state (as indicated in claim 1, figure 21a, 23, the circle portion of the display module 1960 is providing the display remaining is the non-display portion which is in non-display state) or displaying black. 
Regarding claim 18, Rogers discloses,
wherein, a protection layer (Fig 1 and 17 shows the darken area which his consider the protection layer formed  in the area corresponding to the light shielding portion and placed away from the display screen) is formed by printing using a screen printing manner on a surface of the light shielding portion away from the rectangular display screen.
Regarding claim 19, Rogers discloses,
An electronic device (Fig. 19-23, 1800), comprising: 
a front shell provided with a through hole (Fig. 20a, element 1910 and 1920); 
Light transmission sheet (Fig 19-20, 23 element 1980/1990) fixed in the through hole and comprises a light transmitting portion (area  of 1980 that corresponds to the circle of the display portion as clearly seen in figure 23);
a rear shell (Fig. 19b and 22a, element 2000) cooperating with the front shell to form accommodating space between the rear shell and the front shell (a sp;ce to house everything in fig 20a but 1910);

a rectangular display screen (Fig 20a, 21a, 23, element 1960) located on the bracket facing the front shell (provided on the front of the bracket i.e. side where element 1957 is indicated) and comprising a display portion aligned with the though hole  (display portion is indicated by the circle in figure 21a and figure 23 such that the circle part of 1980 is corresponding);
wherein, a shape of the display portion, a shape of the light transmitting portion, and a shape of a section of the through hole are all the same preset special shape (as seen in figure 20a, 21a, 23 shape of display portion, section of the through hole and shape of transparent sheet all the same - circular), so that display effect of a special-shaped screen of the preset special shape appears in the through hole (Figure 19-20, 23).
Regarding claim 20, Rogers discloses,
The shape of the transparent sheet is any one of circle (element 1980-1990 circle, figure 19-20a), triangle, diamond and ellipse.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. US Pub 2013/0338839 in view of Nishimura et al. US Pub 2006/0232564.
Regarding claim 4, 
Rodgers teaches the electronic device as disclosed in claim 1 and 3. 
Rodgers does not teach the electronic device further comprises a dustproof foam, the dustproof foam is arranged between the bearing platform and the non-display portion. However, providing dustproof foam in an electric device with a display screen is not new. 
Nishimura in similar field of electronic device teaches a dustproof foam (Fig. 7, element 65, paragraph 45), the dustproof foam is arranged between the bearing platform and the non-display portion (Fig. 7, between the lip and the section under 65 that corresponds to 52). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teaching of Nishimura of placing a dustproof arranged between the bearing platform and the non-display portion of Rodgers for the purpose of absorbing vibrations (paragraph 45). 
Regarding claim 5, 
Rogers as modified by Nishimura shows the dustproof foam secured between bearing platform and non-display portion as described in claim 4. 
Rodgers as modified by Nishimura does not teach the use of a double sided tape is arranged between the dustproof foam and the bearing platform and/or between the dustproof foam and the non-display portion. However, use of double sided tape to secure is not new. 
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide a double sided tape 
Regarding claim 14, 
Rodgers teaches the electronic device as disclosed in claim 1 and 3. 
Rodgers does not teach the electronic device further comprises a dustproof foam, the dustproof foam is arranged between the bearing platform and the non-display portion. However, providing dustproof foam in an electric device with a display screen is not new. 
Nishimura in similar field of electronic device teaches a dustproof foam (Fig. 7, element 65, paragraph 45), the dustproof foam is arranged between the bearing platform and the non-display portion (Fig. 7, between the lip and the section under 65 that corresponds to 52). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teaching of Nishimura of placing a dustproof arranged between the bearing platform and the non-display portion of Rodgers for the purpose of absorbing vibrations (paragraph 45).
Regarding claim 15, 
Rogers as modified by Nishimura shows the dustproof foam secured between bearing platform and non-display portion as described in claim 4. 
Rodgers as modified by Nishimura does not teach the use of a double sided tape is arranged between the dustproof foam and the bearing platform and/or between the dustproof foam and the non-display portion. However, use of double sided tape to secure is not new. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947.  The examiner can normally be reached on 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841